Candlewood 4. CODE OF CONDUCT CIG is subject to Section 206 of the Advisers Act, which generally makes it unlawful for the adviser to engage in fraudulent, deceptive or manipulative conduct and imposes on the adviser a fiduciary duty with respect to its advisory clients. In accordance with CIG's fiduciary duty, CIG is operated pursuant to the following guiding principles: · Duty to Disclose Material Facts and Conflicts. CIG has a general duty to disclose to the Funds and other clients all material facts and material, actual or potential conflicts of interest. Disclosures may be made in CIG's Form ADV, the advisory agreement between CIG and the Fund (or other client) or on an ad hoc basis. In addition, certain disclosures must be made to the investors in the Funds. Under Rule 206(4)-8 under the Advisers Act, which prohibits an adviser to a pooled investment vehicle from making false or misleading statements to, or otherwise defrauding, investors or prospective investors in the pooled investment vehicle, CIG must ensure that all disclosures are accurate and complete. See also [Section 4.10] Conflicts of Interest. · Duty to Act in the Best Interest of Clients. CIG must provide disinterested advice and act in good faith and in the best interest of the Funds and other clients.
